Per Curiam. The motion to dismiss the appeal must be sustained. The record shows that the appeal was prayed by the “defendants,” and not by one of them. The order of the Circuit Court required that they file a bond, but Peter H. Johnson only has executed it. The order has not been complied with, and as has before been decided by this Court in the cases of Carson v. Merle, 3 Scam. 168, Ryder v. Stevenson, ib. 539, and Watson v. Thrall, 3 Gilm. 69, the appeal must be dismissed with costs. Appeal dismissed.